DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-03-23 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HSU (US 2020/0409427) in view of KATO (US 2017/0328102).

Regarding claim 1 HSU discloses:
A foldable display device comprising: 
a display panel (e.g. 93, Fig.1) comprising a first display area, a second display area (e.g. above and below 2 Fig.1), and a foldable display area (e.g. above 2 Fig.1) between the first display area and the second display area; 
a first base plate (e.g. 91 Fig.1) overlapping a portion of the foldable display area to guide folding and unfolding of the display panel (as indicated e.g. Fig.10); 
a second base plate (e.g. 92 Fig.1) overlapping another portion of the foldable display area to guide the folding and the unfolding of the display panel together with the first base plate (as indicated e.g. Fig.10); 
a first rotor (e.g. 3 Fig.8) coupled to the first base plate to rotate around a first virtual rotation axis (e.g. center of semi-circle formed by 3 shown Fig.7); 
a second rotor (e.g. 4 Fig.8) coupled to the second base plate to rotate around a second virtual rotation axis (e.g. center of semi-circle formed by 4 shown Fig.7) in a direction opposite to a rotating direction of the first rotor (as indicated e.g. Fig.10); 
a follower (e.g. 5, 6, 29 Fig.9) in contact with the first and second rotors and reciprocating in motion in a first direction by rotation of at least one of the first and second rotors (e.g. motion of 5, 6, 29, paragraphs [0039]-[0040]); and 
a bracket (e.g. 22 Fig.9) coupled to the first and second rotors (indicated via dotted lines Fig.2) to guide a rotation path of each of the first and second rotors (shown e.g. Fig.8, 3/4 being guided upward through holes in unlabeled/shown 22)
HSU does not explicitly disclose:
reciprocating in straight line motion in a direction opposite to the first direction by rotation in a counterclockwise direction of the at least one of the first and second rotors;
 wherein the first direction is parallel to the first and second virtual rotation axes
KATO (US 2017/0328102) teaches:
a follower (e.g. 29 FIG.10A) in contact with the first and second rotors (e.g. indicated by connecting lines FIG.4) and reciprocating in straight line motion (e.g. back and forth via ridges and troughs FIG.10A) in a first direction by rotation in a clockwise direction (e.g. from FIG.1B to FIG.1C) of at least one of the first and second rotors and reciprocating in straight line motion (e.g. along 11/12 FIG.4) in a direction opposite to the first direction by rotation in a counterclockwise direction of the at least one of the first and second rotors (e.g. from FIG.1C to FIG.1B) 
wherein the first direction  is parallel to the first and second virtual rotation axes (e.g. indicated by direction of ridges/troughs FIG.10A, paragraph [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KATO as pointed out above, in HSU, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the stable stopping effect of the first casing and the second casing at any angular position desired by the operator of the electronic device (paragraph [0054]).

Regarding claim 2 HSU discloses:
a hinge cover (e.g. 21 Fig.2) coupled to the bracket to limit movement of the follower in a direction other than the first direction (e.g. retaining 29 at its location within 2 as indicated via dotted lines Fig.2).

Regarding claim 3 HSU discloses:
the follower is arranged between the bracket and the hinge cover (as shown/indicated via dotted lines Fig.2).

Regarding claim 4 HSU discloses:
the first rotor comprises a first curved surface (e.g. 32 extending from 31 Fig.5) having a diameter corresponding to the first virtual rotation axis (as shown e.g. Fig.5, Fig.7) and a first groove of a spiral shape on the first curved surface (groove between walls of 32 and 324 Fig.9).

Regarding claim 5 HSU discloses:
the second rotor comprises a second curved surface (e.g. 42 extending from 41 Fig.6) having a diameter corresponding to the second virtual rotation axis (as shown e.g. Fig.6, Fig.7) and a second groove of a spiral shape on the second curved surface (groove between walls of 32 and 324 Fig.9).

Regarding claim 6 HSU discloses:
the follower comprises: 
a first pin (e.g. 61 Fig.9) arranged to be inserted into the first groove of the first rotor and moved within the first groove (as indicated via dotted line Fig.9); and 
a second pin (e.g. 51 Fig.9) arranged to be inserted into the second groove of the second rotor and moved within the second groove (as indicated by dotted line Fig.9), wherein the first and second pins convert the rotation of the first and second rotors into the straight line motion of the follower (e.g. the linear motion of 52/62 Fig.9).

Regarding claim 7 HSU discloses:
the first rotor and the second rotor concurrently rotate at a same angle in directions opposite to each other (as indicated between Fig.5/Fig.6 and Fig.7).

Regarding claim 8 HSU discloses:
spiral directions of the first groove and the second groove are opposite to each other (as indicated e.g. Fig.7).

Regarding claim 9 HSU discloses:
the bracket comprises: 
a first side portion (e.g. side of 22 left of 225 Fig.2) arranged to engage with a side surface of the first rotor (as indicated via dotted lines Fig.2) to guide the rotation path of the first rotor (described paragraph [0036]); and 
a second side portion (e.g. side of 22 right of 225 Fig.2) corresponding to an opposite side of the first side portion (shown e.g. Fig.2), and arranged to engage with a side surface of the second rotor to guide the rotation path of the second rotor (as described paragraph [0036]).

Regarding claim 10 HSU discloses:
wherein a first side surface of the first rotor is in surface contact with a first side surface of the follower (e.g. 6 clamped to 4 Fig.2), and a first side surface of the second rotor is in surface contact with a second side surface of the follower (e.g. 5 clamped to 3 Fig.2) opposite to the first side surface of the follower (opposite across 29 e.g. Fig.2) (see also annotated figure below).

Regarding claim 11 HSU discloses:
wherein the follower is moved in the first direction when the first rotor rotates in a clockwise direction (e.g. from Fig.7 to Fig.5), and the follower is moved in a direction opposite to the first direction when the second rotor rotates in the clockwise direction (as indicated e.g. Fig.8, paragraph [0039]-[0040]).

Regarding claim 12 HSU as modified discloses:
on a plane, the first side surface of the follower and the second side surface of the follower are symmetric with each other with respect to a symmetry axis corresponding to a second direction (180 degree symmetry as indicated below), and the second direction is a direction perpendicular to the first direction and parallel to an unfolded state of the display panel (as shown e.g. Fig.5/Fig.6) (annotated below).

    PNG
    media_image1.png
    460
    400
    media_image1.png
    Greyscale

Regarding claim 13 HSU as modified discloses:
the bracket comprises: 
a first bracket (e.g. left side of 22 Fig.2) arranged to engage with a second side surface of the first rotor to guide the rotation path of the first rotor (described paragraph [0036]); and 
a second bracket (e.g. right side of 22 Fig.2) arranged to engage with a second side surface of the second rotor to guide the rotation path of the second rotor (as described paragraph [0036]), and wherein the foldable display device comprises a first hinge group comprising the first rotor, the second rotor, the first bracket, the second bracket, and the follower (e.g. structure shown Fig.1).

Claims 1, 10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2019/0166703) in view of KATO (US 2017/0328102).

Regarding claim 1 KIM discloses:
A foldable display device comprising: 
a display panel (e.g. 50, FIG.4) comprising a first display area, a second display area (e.g. sections above 110 and 120 FIG.4), and a foldable display area (e.g. above 150 FIG.4) between the first display area and the second display area; 
a first base plate (e.g. 110 FIG.4) overlapping a portion of the foldable display area (50 atop 110 e.g. FIG.2) to guide folding and unfolding of the display panel (indicated Fig.2); 
a second base plate (e.g. 120 FIG.4) overlapping another portion of the foldable display area (50 atop 120 Fig.2) to guide the folding and the unfolding of the display panel together with the first base plate (indicated Fig.2); 
a first rotor (e.g. 310 FIG.5) coupled to the first base plate (described e.g. paragraph [0102]) to rotate around a first virtual rotation axis (as indicated e.g. FIG.9A via arrows); 
a second rotor (e.g. 380 FIG.5) coupled to the second base plate (described e.g. paragraph [0102]) to rotate around a second virtual rotation axis (as indicated e.g. FIG.9A via arrows) in a direction opposite to a rotating direction of the first rotor (left vs right indicated e.g. FIG.9A); 
a follower (e.g. 320, 330, 340, 350, 360 FIG.5) in contact with the first and second rotors (380 attached to 370, 310 attached to 320 FIG.6) and reciprocating in motion in a first direction (shown in annotated FIG.6 below) by rotation of at least one of the first and second rotors (shown/indicated e.g. Fig.7); and 
a bracket (e.g. 150 FIG.4) coupled to the first and second rotors to guide a rotation path of each of the first and second rotors (coupled and guiding as indicated FIG.13)
KIM does not explicitly disclose:
reciprocating in straight line motion in a direction opposite to the first direction by rotation in a counterclockwise direction of the at least one of the first and second rotors
wherein the first direction is parallel to the first and second virtual rotation axes
KATO (US 2017/0328102) teaches:
a follower (e.g. 29 FIG.10A) in contact with the first and second rotors (e.g. indicated by connecting lines FIG.4) and reciprocating in straight line motion (e.g. back and forth via ridges and troughs FIG.10A) in a first direction by rotation in a clockwise direction (e.g. from FIG.1B to FIG.1C) of at least one of the first and second rotors and reciprocating in straight line motion (e.g. along 11/12 FIG.4) in a direction opposite to the first direction by rotation in a counterclockwise direction of the at least one of the first and second rotors (e.g. from FIG.1C to FIG.1B) 
wherein the first direction  is parallel to the first and second virtual rotation axes (e.g. indicated by direction of ridges/troughs FIG.10A, paragraph [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of KATO as pointed out above, in KIM, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: the stable stopping effect of the first casing and the second casing at any angular position desired by the operator of the electronic device (paragraph [0054]).

Regarding claim 10 KIM as modified discloses:
a first side surface of the first rotor is in surface contact with a first side surface of the follower (shown e.g. FIG.7), and a first side surface of the second rotor is in surface contact with a second side surface of the follower (shown e.g. FIG.7) opposite to the first side surface of the follower (shown e.g. FIG.7) (see also annotated FIG.6 below).

Regarding claim 12 KIM as modified discloses:
on a plane (planed formed on surfaces shown FIG.6), the first side surface of the follower and the second side surface of the follower are symmetric with each other with respect to a symmetry axis corresponding to a second direction (as 180 degree symmetry between 310 and 380 shown e.g. FIG.6), and the second direction is a direction perpendicular to the first direction (e.g. vertical vs horizontal) and parallel to an unfolded state of the display panel (e.g. flat atop 300, FIG.6).

    PNG
    media_image2.png
    490
    756
    media_image2.png
    Greyscale


Regarding claim 13 KIM as modified discloses:
the bracket comprises: 
a first bracket (e.g. left of 151 FIG.13) arranged to engage with a second side surface of the first rotor to guide the rotation path of the first rotor (310 against 150 paragraph [0088]); and 
a second bracket (e.g. right of 152 FIG.13) arranged to engage with a second side surface of the second rotor to guide the rotation path of the second rotor (as described paragraph [0102]), and wherein the foldable display device comprises a first hinge group (300_1 FIg.13) comprising the first rotor, the second rotor, the first bracket, the second bracket, and the follower (e.g. shown FIG.13).

Regarding claim 14 KIM as modified discloses:
a second hinge group (e.g. 300_2 FIG.13) comprising a same structure as the first hinge group and arranged to be spaced apart from the first hinge group in the first direction, wherein the second hinge group is configured in a form of the first hinge group being rotated by 180 on a plane (as shown e.g. FIG.13).

Regarding claim 15 KIM as modified discloses:
the follower included in the first hinge group and a follower included in the second hinge group are concurrently moved in directions opposite to each other when the display panel is folded or unfolded (as both followers move both directions each follower of 300_1 has an opposite in 300_2, as would be understood from e.g. FIG.13, paragraph [0132]).

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2015/0366089) in view of CHEN (US 2018/0146560).

Regarding claim 16 PARK discloses:
a display panel (e.g. 490, FIG.8) comprising a first display area, a second display area (e.g. sections above 411, 412 FIG.8), and a foldable display area (e.g. section above 420 FIG.8) between the first display area and the second display area (shown FIG.8); 
a first base plate (e.g. 411 FIG.8) overlapping a portion of the foldable display area to guide folding and unfolding of the display panel (indicated FIG.8); 
a second base plate (e.g. 412 FIG.5a) overlapping another portion of the foldable display area to guide the folding and the unfolding of the display panel together with the first base plate (indicated FIG.8); 
a first rotor (e.g. 421 FIG.14) coupled to the first base plate to rotate around a first virtual rotation axis (shown e.g. FIG.5e); 
a second rotor (e.g. 426 FIG.14) coupled to the second base plate to rotate around a second virtual rotation axis in a direction opposite to a rotating direction of the first rotor (as indicated e.g. FIG.5a-FIG.5e); 
a follower (e.g. 440 FIG.14) in contact with the first and second rotors and reciprocating in a first direction by rotation of at least one of the first and second rotors (shown/indicated e.g. Fig.14); and 
a bracket (e.g. 420 FIG.14) coupled to the first and second rotors to guide a rotation path of each of the first and second rotors (as indicated FIG.8)
wherein the follower comprises: 
a first guide hole (e.g. 446 FIG.14) in a first side surface that is in contact with the first rotor (shown e.g. FIG.14); and 
a second guide hole (e.g. 2nd 446 FIG.14) in a second side surface that is in contact with the second rotor (as indicated e.g. FIG.14), and wherein widths in a horizontal direction of each of the first and second guide holes are greater than widths in a vertical direction of each of the first and second guide holes (e.g. as shown/indicated FIG.14), 
PARK does not explicitly disclose:
wherein the first direction corresponds to the vertical direction, and wherein, when the first rotor rotates in a clockwise direction, the follower is sequentially moved in the first direction and a direction opposite to the first direction
CHEN teaches:
wherein the first direction corresponds to the vertical direction (e.g. up/down Fig.3-Fig.4), and wherein, when the first rotor rotates in a clockwise direction (shown e.g. Fig.3-Fig.4), the follower is sequentially moved in the first direction and a direction opposite to the first direction (e.g. from Fig.3 to Fig.4, with 130 moving down from Fig.3 at 0° to 122/124 at 90° with 130, not shown, then 130 moving up beyond 90° to Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of CHEN as pointed out above, in PARK, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “As a result, when a user watches or operates the flexible display panel in a spread state, the flexible display panel may be held flat by the supporting element, the first supporting stage and the second supporting stage, thereby improving visual effect for the user” (paragraph [0019]).

Regarding claim 17 PARK as modified discloses:
the first rotor comprises a first protrusion portion (e.g. 422a FIG.14) arranged on a first side surface of the first rotor to be inserted into the first guide hole (shown FIG.14) and the second rotor comprises a second protrusion portion (e.g. 427a FIG.14) arranged on a first side surface of the second rotor to be inserted into the second guide hole (shown e.g. FIG.14).

Regarding claim 18 PARK as modified discloses:
a portion where the first protrusion portion that is in contact with an inside of the first guide hole is changed by the rotation of the first rotor (shown between left and right sides of FIG.14), and a portion where the second protrusion portion that is in contact with an inside of the second guide hole is changed by the rotation of the second rotor (also shown between left and right sides of FIG.14).

Regarding claim 19 PARK as modified discloses:
the bracket comprises: 
a first bracket (e.g. right side of 440 FIG.14) arranged to engage with a second side surface, which is an opposite side of the first side surface of the first rotor (e.g. mirroring one another as shown FIG.14), to guide the rotation path of the first rotor (shown FIG.14); and 
a second bracket (e.g. right side of 22 Fig.2) arranged to engage with a second side surface, which is an opposite side of the first side surface of the second rotor (as indicated via dotted lines Fig.9), to guide the rotation path of the second rotor (described paragraph [0036]).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional citations on the PTO-892 disclose/teach housing hinge structures similar to those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841